NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUILLERMINA R.,                                 No.    20-56053

                Plaintiff-Appellant,            D.C. No. 5:19-cv-02315-AFM

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Central District of California
              Alexander F. MacKinnon, Magistrate Judge, Presiding

                    Argued and Submitted November 16, 2021
                              Pasadena, California

Before: BERZON and RAWLINSON, Circuit Judges, and ANTOON,** District
Judge.

      Claimant Guillermina R. appeals the district court’s order affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits. We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
§ 405(g). Our review of the district court’s decision is de novo, and “[w]e will ‘set

aside a denial of benefits only if it is not supported by substantial evidence or is

based on legal error.’” Berry v. Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010)

(quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir.

2009)). We affirm.

1.    Substantial evidence supports the administrative law judge’s (ALJ)1

formulation of Claimant’s residual functional capacity (RFC). The RFC is

consistent with Claimant’s contention that she is limited to standing and walking

for 6 hours in an 8-hour workday. Although the RFC does not specify a 6-hour

limitation in so many words, the RFC explains that Claimant can “perform light

work as defined in 20 [C.F.R. §] 404.1567(b),” with certain noted limitations.

      “Light work” has a well-established meaning in disability law. Cf. Terry v.

Saul, 998 F.3d 1010, 1013 (9th Cir. 2021) (discussing “medium work,” which is

similarly defined). The regulation cited by the ALJ describes “light work” as

“requir[ing] a good deal of walking or standing.” 20 C.F.R. § 404.1567(b). A

Social Security ruling further explains: “[T]he full range of light work requires

standing or walking, off and on, for a total of approximately 6 hours of an 8-hour

workday. Sitting may occur intermittently during the remaining time.” SSR 83-



      1
        Because the Appeals Council denied Claimant’s request for review, the
decision of the ALJ became the agency’s final decision. See 42 U.S.C. § 405(h).

                                           2
10, 1983 WL 31251, at *6 (Jan. 1, 1983). Claimant acknowledges and urges that

she is limited to 6 hours of standing and walking during an 8-hour workday, and to

the extent she asserts that “light work” necessarily requires more than 6 hours of

standing and walking, her position is inconsistent with longstanding precedent

regarding Social Security Ruling 83-10. See, e.g., Terry, 998 F.3d at 1014 n.1

(“[T]his court has cited [Social Security Ruling 83-10]’s definitions with approval

on multiple occasions.”).

2.      The ALJ properly relied on the vocational expert’s response to a

hypothetical question even though that question did not expressly include a

walking and standing limitation. The ALJ asked the expert to assume a capability

to “perform light work” along with the limitations that the ALJ ultimately specified

in the RFC. Again, “light work” has a well-established meaning, and “the expert

here would have understood the ALJ’s question to imply” a 6-hour standing and

walking limitation,2 Terry, 998 F.3d at 1014. Thus, “the ALJ’s reference to the

term in h[er] questioning of the expert sufficiently conveyed” the limitation. Id. at

1013.

        AFFIRMED.



        2
         Although 20 C.F.R. § 404.1567(b) alternatively describes “light work” as
“involv[ing] sitting most of the time with some pushing and pulling of arm or leg
controls,” during oral argument Claimant disclaimed reliance on the presence of
this alternative in urging reversal.

                                          3